IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20929
                         Summary Calendar



ANTHONY L. PIERCE,

                                          Plaintiff-Appellant,

versus

WAYNE SCOTT, Director, Texas Department
of Criminal Justice; BRUCE THALER;
AKBAR SHABAZZ,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-3512
                       --------------------
                           July 25, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     On appeal after remand from this court, Anthony L. Pierce,

Texas prisoner # 587, appeals the grant of summary judgment

dismissing his 42 U.S.C. § 1983 action alleging that the prison

policy requiring him to shave violated the Eighth Amendment

because it caused him medical problems related to his

pseudofolliculitis barbae (PFB).   This court reviews the grant of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-20929
                                  -2-

summary judgment de novo.     See Tolson v. Avondale Indus., Inc.,

141 F.3d 604, 608 (5th Cir. 1998).

     To prevail on an Eighth Amendment claim of deliberate

indifference, a plaintiff “must allege acts or omissions

sufficiently harmful to evidence deliberate indifference to

serious medical needs.”     See Estelle v. Gamble, 429 U.S. 97, 106

(1976).     The record does not support Pierce’s claim that he was

disciplined for refusing to shave when he had a valid shaving

pass.     His argument that he should have been issued a permanent

shaving pass represents only his disagreement with the refusal to

issue him a permanent shaving pass, and he has not shown any

exceptional circumstances making this disagreement actionable.

See Banuelos v. McFarland, 41 F.3d 232, 235 (5th Cir. 1995).      Nor

does the record support his contention that his PFB is a serious

medical condition.

     While this case was on remand, Pierce asserted a new due

process claim challenging his disciplinary convictions for

violating the prison’s shaving policy.      Assuming this claim was

properly presented to the district court, it clearly fails as a

matter of law because Pierce has not alleged the infringement of

a protected liberty interest.    Pierce complains only of cell

restrictions and lost commissary privileges, neither of which

implicate due process concerns.     Madison v. Parker, 104 F.3d 765,

767-68 (5th Cir. 1998); see Sandin v. Conner, 515 U.S. 472, 485

(1995).
                          No. 01-20929
                               -3-

     Accordingly, the judgment of the district court is AFFIRMED.

Pierce’s motion to file an out-of-time reply brief is DENIED.